Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel B. Carroll appeals the district court’s order denying his Fed. R. Civ. P. 59(e) motion to alter the district court’s judgment granting Vinnell Arabia, LLC’s motion to dismiss his complaint raising claims under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and 42 U.S.C. § 1981 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Carroll v. Vinnell Arabia, LLC, No. 1:15-cv-00815-JCC-JFA, 2016 WL 81482 (E.D. Va. Jan. 7, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED